      Case 1:18-cv-04309-PKC-KHP Document 79 Filed 02/03/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT FOR THE
                                                                                            02/03/2020
                         SOUTHERN DISTRICT OF NEW YORK


 SECURITIES AND EXCHANGE
 COMMISSION,
                                                   CIVIL ACTION NO. 18-CV-4309
                       Plaintiff,
 v.

 FRANCISCO ABELLAN VILLENA, et al.

                       Defendants

           ORDER FOR ADMISSION PRO HAC VICE OF DAVID L. AXELROD

       The motion of David L. Axelrod for admission to practice Pro Hac Vice in the above

captioned action is granted.

       Applicant has declared that he is a member in good standing of the bars of the District of

Columbia and the States of New York and Pennsylvania; and that his contact information is as

follows:

       Applicant’s Name:       David L. Axelrod

       Firm Name:              BALLARD SPAHR LLP

       Address:                1735 Market Street, Philadelphia, PA 19106

       Telephone/Fax           215-864-8639 (Telephone) / 215-864-8999 (Facsimile)

       Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel

for the Defendant James B. Panther, Jr.in the above entitled action;



       IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above captioned case in the United States District Court for the Southern District of New York.
      Case 1:18-cv-04309-PKC-KHP Document 79 Filed 02/03/20 Page 2 of 2



All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.



         02/03/2020
Dated: ______________________                  ____________________________________
                                               United States District Judge/Magistrate Judge
